Tour letter of rioelatdate requW3ng  aIpopir-
ion rroa   t&k  dapartnmnt on the ebeh rubjeet matter ie
6s tallour:
           *This Department requests answers to the
     iOlLQWing queet$ons. Under the provioiona of
     H. 8. 574, Chapter 300, page 472, General end
     $pe@ial Laws of the 49th Legislature and desig-
     natQd Article 199, District 107 in Vernon’s
     Annotated Texas Civil Statutes. Section 4,
     tnereof stateo, ‘After the effective date of
     this ‘Act, the Di$triot Attorney far the Criminal
     DistrSot Court for Nueces, Kleberg, Kenedy,
     WiLLecy and Cameron Counties shall serve the
     28th Judicial Dlstriot Court as designated by
     this Act, and shall theacef’orthbe known as the
     lIp$r;;; Attommg    for the 28th Judicial District
              , ~...t ,Thebtininal Diet.rictAttorney for
     the ~Count:is.s
                   of
     end ~~rl?a   1aa
     T&l@ ~#Wt’JoO.~OBbs
     Bill  fhur,  ‘3.
     n&p
     I    in
          .,. dirtriots
Honorable George H. Sheppard, Page 2


     (Section We. 18, Chapter 465, Forty-fourth Legia-
     lature) . . . ..#4500.00’.   For your Information we
     are now paying 52 District Attorneys at the rate
     of $4000.00      er year which will make for an expendi-
     ture of the 1208,OOO.OO appropriated for these Dlr-
     trlct Attorneys for the current fiscal year, The
     District Attorney for the 28th Judicial District be-
     ginning January 1, 1947 will be District Attorney
     NO. 53. From what appropriation will tha District
     Attorney for the 28th Judicial District be paid for
     hlo services for the period January 1, 1947 to Aug-
     ust 31, 1947, and at what rate per llonth? Is the
     balance In the $4500.00 appropriation now avallablo
     to pay the District Attorney of the 28th District?
           "The District Attorney of the 22th District, re-
     presenting three counties and the District Judge of
     the 107th Dlstrlot, representing two counties will
     nonrally incur traveling expenses to be reimbursed
     them by the State under the provisions of Artlale
     6iBZOV.R.C.S. Under this Article the District Atter-
     ney and the District Judge would be entitled to
     $300,00 and $200.00, respeotively as a maximum re-
     lnbursement for any given fiscal year of the State,
     For your information the appropriation made ior the
     current fiscal year reflects a total 0r $400.00   un-
     allocated to any District. In other words this )400
     represents a part of the )47,600.00 appropriated for
     the current fiscal year, which on S,eptember1, 1946
     was In excess of tha amount needed to allocatn a MX-
     lmum to each District Attorney and each Dlstr&at
     Judge by districts under the provislons of A~%lclo
     6820 V.R.C.S, with a maximum amount of $100.00 per
     county and not to exceed #600,00 for any district*
     On September 1, 1946 the Criminal District Attorney
     aad the Criminal District Judge of the Criminal Dis-
     trict Court representing Nueces; Kleberg, Kenedy,
     Willaoy and Cameron Counties each had $500.00 allo-
     cated to their district for expenses for the current
     fiscal year. Each of these amounts of $500.00 will
     not, in all probability, be completely obligated dur-
     ing the last four months of 1946, at which time this
     court ceases to existb In case either, or both, ob+
     ligate the entire $500.00 during the last four months
     of 1946, would he, or they, be entitled to any fur-
     ther reimbursement for the first eight months of
     1947 In their new status? Could the balance of the
     $500.00 for each respectively  be w6fM for reimburse-
     ment for any expenses Incurred in their new statue
Honorable George Ii,Sheppard, Page 3


after January 1, 19471 Or would the District Attornsy
be entitled to only 2/12 of #300.00 and,the District
Judgs ontltled to b’ ly 8/12 of #200,00 provided they
incurrdtithat m&oh Por tha period January 1, 1947 to
August 31,,1947, inclusive? In case the latter ques-
tion is answered in the affirmative, would ft bs prop-
er to use a part of the $400.00 abovs mentioned for ro-
ilaburaqne@,t f@r thl#i eight month period for an expm-
ees inburred using thle limitation o,rE/12 or v 300,OO
     9,,
a,nd..212~af $200,00, reap4ctlv41g?n
          FL B, 574, Acts of the 49th LeRfslature, 1945)
pago 472, reade in part as followa:
          Wection 1. Amend Sections 28, 103,-ana- 107
oL’Article 199 af the Revised Civil Statutes or Texas and
al; amondqnts thereto, so as to renumber the same and
tharsaTter read a8 fellows:
              “‘That frem and after the first day of January,
     A. D. 1947, the2il)thJudicial DistrPdt of Texas shall
     bs oeinpoaedof the Counties of Nueaes, Kleberg, and
     Ken&w,  and shall be a Court of goneral jurisdiction,
     with ‘the juriedtotlon conferred upon District Courts
     by the canatit:utlOnand laws of the State of Texas;
     and in the County of Nueoes, it shall have conourrsnt
     juriodiotlan with ths 94th and 117th Diotrfot Oourtsti.
              “‘OR the siractive date of,t,hir

                                               fctfon provided
     by the Constitution   and Laws of the State of Texas
     for District Courts s and shall’be ~aomposed of the
     Counties of Willaeg and Cameron, and thenceforth be
                                       .td.q:t of Tsms ; z
                                       fia with th4 f03ra
                                       said two Countfea;
     previded that the.lO?th Bfatrht      Court ahall give
     gref!,repeete sr$mlnal caa)ea     phe 108rd Judicial
       isttiet CoWt w&r11 be a Court o? @enera jurfsdfc-
      ties, with the j&.imdlotion   prav$du&by the Constf-
     .tutlenand Laws of the S~tateef Tcja4, and shall con-
      tlnlse to be cempessd ,oi,the Coqnties   of Willaoy and
      Camsren, but shall qive proferenot to civil oases
      and shall not s eroegt in ,oaaea of emergenoys be re-
     ,+red    to mpaael Grend Jurie&
              *‘aeo, 2.   All eases upon.the decalcot
                                                    of the Crfm-
Honorable George H. Sheppard, Page 4


    inal Distriot Court of Nueces, Kleberg, Kenedg,
    Willaoy and Cameron Counties,  in the Oountira  of
    Nueoea, Kleberg and Ksnedy, shall,,en the efieo-
    tlve date of this Act be transfsrred by the Dis-
    triot Clerks of said Counties to th4 docket of tha
    28th District Court, and the Judge of said 28th
    Distriot Court to which said oases shsll be transr
    ferred, shall thereafter have powor, autherity,
    and jurisdiction to try such oases so trsnrfarred
    to such Court, and in addition to approve all
    statements of fact, bills of exoeption, and to
    make any and all orders, decrees and jud ents
                                              ore tried
    proper and necessary in any case thorstofi”
    by the said,Criminal District Court above named,
    within aaid Counties; provided that any suoh ac-
    tion or s&ions be taken within the asme timaella-
    its that would have governed the Judge of the Court
    from which said oauso or oauses wore tnnsferrsd.
          MtSec. 3. All oases upon ths docket of the
     CrininstlDistrict Court of Nuecos, Kleberg, Kenedy,
     Willsoy and Cameron Counties, in the C-ties   of
     Cameron and Willaoy, shall, on the offectivs date
     of this Act, be considered as on file in the 107th
     District Court, a4 herein dsnominsted, and the
     Judge of raid 107th Distriat Court, as herein de-
     nomiaited shall have power, authority, and juris-
     diction to try all such casss, and in addition,
     to approve all statements of fact, bills of excep-
     tion, and to make any and all orders, doorees,and
     judgments proper and necessary in any cases there-
     toforo tried by the raid Crimlnsl Distriat Court,
     hereinabove named, within said twe Cosntiss; pro-
     vided, that any suoh action or actions be taken
     within the same time limits thst wculd hsvs gov-
     erned the Judge of the Court from which ssid cause
     or oausos war4 transf4rr4da
Honorable George H. Sheppard,   Page ‘5


          l**ThaCounty Attorneys of Willaoy end Cameron
     Countiea shall, rcspeotivelg, rmm and aftsr the
     affective data of this Act, represent tho Stete OP.
     Texas in all matters now handled by the above men-
     tioned D.iatrictAttorney for the above mentioned
     ;fMtinel Distrlot Court within aaid respective Coun-
         0
           “‘SBO. 5. Each term of Ceurt within the lO?th
     JlldioialDistrict shall begin on the firet Mondaga
     of Sanuary and July ol each year, respeatively, and
     may reatinue until the be&inning of the succeeding
     term. The Judge of the 107th Judicial District
     Court, at his disoretion, may hold aa many sessions
     of Court in any term of the Court in either County
     in hio district as may be deemed by him proper and
     erpedlent for the diapoaition of the Courtla busi-
     ness, and the jurors therefor may be summoned to
     appear bef’oresuoh District Court at auah times aa
     may be deoigmeted by the Judge thereof’.
          “‘940.    0.  Nothing contained in this Act shell
     affect the present terms of thb 26th and IO3rd Ju-
     dicial Diotrict Court8 but mid tenua shall oontia-
                   rovided by law for said .reopect&ve
     d”&%a?      &nphasis added)
          The Supreme Court upholdin$ the validd.tyof the
foregoin Act $n the case of Westervelt v. Yates, 194
S.W. (ad? 395 , made the following observotione:
          *The Act of the 49th Legislature provides that
     on its ePPective date the Criminal District Court
     of the five counties shall become a court of gener-
     81 jurisdiction, both civil and orimPne1, and shall
     be oompoeed of the counties of Willacy and Cameron
     enly, known as the 107th judioial district, and shel,l
     have ooncurrent Jurisdiction with the,105rd district
     Court within the said two countlee, dire&s the
     transfer t:,the 28th district OOUrt of all cases in
     Nueces, Kleberg and Kenedy Counties pending on the
     docket of’the said criminal diatriot court, and the
     placing on the docket of the 107th district oourt
     of all oases in Cameron and Willaoy Counties pend-
     ing on the docket of the criminal district court,
     provides that the district attorney of the crimi-
     nal district oourt shall serve as district attor-
     $4~ of the 24th judipiar dietrEt, and that the
     county attorneys or Wlllscy end Eemeron Countier
Honorable George B. Sheppard, Page 0


     shall represent the State of Texas in criminal
     oases in said respective counties, and fixes the
     number of terms and times for the beginning and
     the ending of the terms of court in each of the
     two counties composing the 107th district.”
          WQ quota the provisions in judiciary section
of the General Appropriations Act of the 49th Legisla-
ture for the Comptroller’s Department found on pages
956 and 957 of General and Speoial Lawo of Texas, 1945,
pertaining to your first question:
                                  For the Years Ending
                                August 31,   August 31,
O2, Salaries ,inoluding the        1946         1947
    $500.00 Constitutional
    allowanoe, of 52 District
    Attorneys at $4,000.00 per
    year a (As per Chapter 442,
    Acts of Second Called Session,
    (Forty-fourth Legislature). .e $208,000   $208,000

"3. S~alrrf  of Criminal Distriot
    Attoraeg   in districts oom’
     oaed af two or more oounties
     944%im Wo, 18, Chapter 465,
    7”
    Forty-fourth Legislature). .. $    4,500,OO   4,500.OO'

          It will be noted that since the effective date
of PI.B. 574 (Janusry 1, 19471, the District Attorney
for the Criminal District Court of Nueces, KleB,erg,Ken-
edy and Willaoy and Cameron counties has become the Dis-
triat Attorney for the 28th Judicial District of Texas,
Therefore, Iten 3 of the above quoted appropriation is
not applioable.
          You state in your letter that you are now pay-
ing fifty-two (52) District Attorneys at the rate or
$4,000.00 per year out of Item 2 and that the District
Attorney for the 28th Judicial District would make a
total of firty-three (53). Since the foregoing item
specifioallg limits the payment of salaries to fifty-
two (52) distriot Attorneys, said item is not available
to the District Attorney for the 28th Judicial Distriat.
          Therefore, in answer to your first question,
it is the opinion of this department that there is now
no available appropriation for the salary of the Dis-
trict Attorney for the 28th Judicial District.
Honorable        Osofge       B. $heppard,    Page 7


                 Article 6020, V.A,C.S.,           reado   BE pollowg:

               *All district judge4    and dSetrict ettorneys
         when engagea in the discharge of their oiticial
         duties in any county in this State other than the
         county of their resid,enue,shall be allowed their
         actual end necessary axpenses while aotually en-
         gaged   in the dhechar@ ot a.nc.h  ,dutiee, nat to ,4x-
         eeed four dollars per duy for hotel bills, and not
         to exceed iour cents a :mile when traveling by rail-
         road, and not to exceed twenty cents a mile when
         travelbg .by private ,oonveyaaoe,in going to and re-
         turning irom the plaoe where suah duties are die-
         @barged, traveling by the nearest      pr,aoticalroute.
         Such offic.erss.hallalso receive the actual and
         neoeasarJr postage, telegraph and telephone expen-
         ses incurred by them in the actual discharge of
         their duties. Such expenses shell be paid by the
         atat~e upon the sworn and ites&ed account of each
         d,ist.ri,otjudge or attorney entitled thereto, show-
         ing such expenses. In distriot,scontaining more
         than one county, suoh expensea shall never exceed
         in any one year $100.00 for each county in the dis-
         trict; provided that no district judge or attarneg
         shell receive inore than &300.00 in any one gaar an-
         der the provfeipnr of this article. The aooount
         $0~ osid oervioes ahall be recorded in the olfiaial
         m&nu&es of the ,dietrictcourt of the co,untyin whioh
         rWk ju&g4 or attorney      resides, respeativaly."
           8in,cathe 28th J.udioialDistrict is now aompo44d
of ‘threeoountfss and the 107th Judicial District Is now
compqs:eAof two oountiee the Distriot Attorney for ths
28th JudififalDistz%at wiillbe entitled by vfr$us  sf bhe
provis.$p& or A~IWda 68,2Oto his ectual and nsoeesarg
expanrcbe not to axoeed )300.00 in any on4 ysar. The Dis-
triO$ Oudge of the 107th Judioiel Dirtriot will be en-
tltZb4     i$4   l&9      aotual   ad   mo44razy    e*peareo   not   tb   ,w-
cead ,jjQQ~,O@in aay an4 ysur by virtue or the prorlricnr
of Art i;eJ,6
            0820.
          Item 5 of the fudfoiary   Section   for the Corn t-
rol14rp"aDepartnstitcoataim the following approp&%t Pon.:
                                     For the Years Bndipgl
   “5. Di,strictJudges and District August 31, Augf;~,31,
       Attorneya’ expense8 in Dist-         1946
       riots corn0seU of two or mr4
       counties !par Article 6820 and
       Article 326IC,-37, Revised Civil
       8tatutes of Texas, 1925) .~....~47,600.00 #47,600.00”
Honorable George Ii.Sheppard, Page 8


          It is, therefore, the opinion of this depart-
ment that you are authorized to pay the District Attor-
ney for the 28th Judicial Distriot his aotusl and neoes-
sary expenses for the current fiaeal year not to exceed
$300.00 and the District Judge of the 107th Judicial
District his actual and necessary expenses for the cur-
rent fiscal year not to exceed )200.00 out of Item 5,
above quoted, provided that money is available.


          (1) There Is at t’hepresent time  no available
     appropriation for the sarlaryof the District Attor-
     ney of the 28th Judicial District of Texas.
          (2) The Comptroller is authorized to pay out
     of monies appropriated in Item 5 of the Judiciary
     Section for the Comptroller’s Department of the
     General Appropriation Aat, 1945, the District At-
     torney for the 28th Judicial Dist,riothis actual
     and necessary expenses of the current fiscal year
     not to exceed $300.00 and the Dietriat Judge of
     the 107th Judicial District his actual and neces-
     sary ex enses for the current fiscal year not to
     exceed g200.00 provided money Is available.
                                    Yours wry   truly
                              ATIORRXY GRRIERALOF TEXAS




                              APPROVED JAIS. 81, 1947

                              %a'
                              ATTORNRY GENMUL
JR:djScjrb
Approved Opinion Committee
     By BWB, Chairman